Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11, 15-16, 18-21 and 24-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan et al. (US 2022/0330038)(and Ganesan provisional Application 62/896,375).

Regarding claim 1, Ganesan discloses a method for wireless communications by a user equipment (UE) (Ganesan, paragraph [0002], wireless communication;  paragraph [0004], UE)( Ganesan provisional, paragraph [0001], wireless communication;  paragraph [0003], UE), comprising: 
taking received signal power measurements on a first transmitter receiver point (TRP) of the UE and a second TRP of the UE (Ganesan, paragraph [0007], measuring signal strength using a plurality of beams at a plurality of antenna panels; paragraph [0115], measured RSRP may be different for different antenna panels) (Ganesan provisional, paragraph [0007], measuring signal strength using a plurality of antenna panels; paragraph [0103], measured RSRP may be different for different antenna panels); 
determining a set of candidate resources from a pool of resources for sidelink transmissions based on the received signal power measurements taken on the first and second TRPs (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication) (Ganesan provisional, paragraph [0008], excluding resource based on the signal strength from each antenna panel); 
selecting resources from the set of candidate resources for sidelink communications (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication) (Ganesan provisional, paragraph [0008], resource selection); and 
transmitting on the sidelink via at least one of the first TRP or the second TRP by using the selected resources (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0114], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels) (Ganesan provisional, paragraph [0007], activation of antenna panel for transmission).  

Regarding claim 3, Ganesan discloses the method of claim 1, wherein: the selection of resources comprises selecting resources for sidelink transmissions on only one of the first and second TRPs; and the transmission is performed on only the one TRP (Ganesan, paragraph [0006], determining a best antenna panel for sidelink transmission; paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication) (Ganesan provisional, paragraph [0006], antenna panel selection for SL transmission).  

Regarding claim 4, Ganesan discloses the method of claim 3, further comprising selecting the one TRP for transmission based on the one TRP having sufficient resources available for the transmission (Ganesan, paragraph [0072], if the amount of resources is less than a threshold amount, modify resource selection parameters until the amount of resources becomes larger than the threshold amount) (Ganesan provisional, paragraph [0062], if the amount of resources is less than a 20% of selection window, modify resource selection parameters) earlier in time than transmission of resources available for the other TRP (Ganesan, paragraph [0043], selection of antenna panel to reduce latency; paragraph [0072], resource selection to fulfill latency requirement) (Ganesan provisional, paragraph [0037], selection of antenna panel to reduce latency; paragraph [0062], resource selection to fulfill latency requirement).  

Regarding claim 5, Ganesan discloses the method of claim 3, further comprising selecting the one TRP for transmission based on the one TRP having sufficient resources available for the transmission earlier than transmission by the other TRP, said sufficient resources satisfying a metric (Ganesan, paragraph [0043], selection of antenna panel to reduce latency; paragraph [0072], if the amount of resources is less than a threshold amount, modify resource selection parameters until the amount of resources becomes larger than the threshold amount, resource selection must fulfill latency requirement) (Ganesan provisional, paragraph [0037], selection of antenna panel to reduce latency; paragraph [0062], paragraph [0062], if the amount of resources is less than a 20% of selection window, modify resource selection parameters, resource selection to fulfill latency requirement).  

Regarding claim 6, Ganesan discloses the method of claim 1, wherein: the selection of resources comprises selecting a first set of resources for transmission on the first TRP and selecting a second set of resources for transmission on the second TRP; and the transmission is performed on the first TRP via the first set of resources and on the second TRP via the second set of resources (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots).  

Regarding claim 7, Ganesan discloses the method of claim 6, wherein the first and second set of resources are orthogonal in at least one of frequency or time (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0053], orthogonal SL-RS for each antenna panel; paragraph [0150], a particular antenna panel is orthogonal to the other sidelink reference signals) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0009], orthogonal SL-RS for each antenna panel).  

Regarding claim 11, Ganesan discloses the method of claim 6, wherein the first and second set of resources at least partially overlap in time, frequency or time and frequency (Ganesan, Fig. 6B, different panels in same frequency) (Ganesan provisional, Fig. 6, different panels in same frequency).

Regarding claim 15, Ganesan discloses the method of claim 1, further comprising setting at least one of transmit power or beam direction for the transmissions on the first and second TRPs based on the received signal power measurements (Ganesan, paragraph [0008], sidelink power reduced for one antenna panel and not for other antenna panels) (Ganesan provisional, paragraph [0113], sidelink transmit power determine based on RSRP).  

Regarding claim 16, Ganesan discloses the method of claim 6, wherein the transmission comprises: 
a first transmission is performed on the first TRP via the first set of resources and on the second TRP via the second set of resources (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots); and 
a retransmission of the first transmission (Ganesan, paragraph [0046], reservation of resources for retransmission) (Ganesan provisional, paragraph [0039], resource allocation for retransmission) is performed on the first TRP via a first set of retransmission resources and on the second TRP via a second set of retransmission resources (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots).  

Regarding claim 18, Ganesan discloses the method of claim 16, wherein: 
the first and second sets of retransmission resources occupy different time resources corresponding to different retransmission occasions (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0039], resource allocation for retransmission); and 
the sidelink control informations (SCIs) transmitted on the first and second TRPs via the different retransmission resources corresponding to the different retransmission occasions (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0039]-[0040], resource allocation for retransmission, decoding SCI).  

Regarding claim 19, Ganesan discloses a method for wireless communications by a receiver user equipment (UE) (Ganesan, paragraph [0002], wireless communication;  paragraph [0004], UE) (Ganesan provisional, paragraph [0001], wireless communication;  paragraph [0003], UE), comprising:
receiving one or more sidelink control informations (SCIs) indicating resources for a sidelink transmission (Ganesan, paragraph [0046], sensing procedure includes decoding SCI from other UEs) (Ganesan provisional, paragraph [0040], sensing procedure includes decoding SCI from other UEs) jointly scheduled on first and second transmitter receiver points (TRPs) of a transmitter UE (Ganesan, paragraph [0007], candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0052], sensing procedure includes PSCCH decoding from each antenna panel; paragraph [0094], PSSCH includes panel ID in the SCI field; paragraph [0114], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels) (Ganesan provisional, paragraph [0101], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels); and 
monitoring the indicated resources for the sidelink transmission (Ganesan, paragraph [0046], the decoded SCI provides information on SL resources; paragraph [0114], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels) (Ganesan provisional, paragraph [0040], sensing procedure includes decoding SCI from other UEs; paragraph [0101], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels).  

Regarding claim 20, Ganesan discloses the method of claim 19, wherein the one or more SCIs comprise: a first SCI indicating a first set of resources for sidelink transmission from the first TRP; and a second SCI indicating a second set of resources for sidelink transmission from the second TRP (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0046], sensing procedure includes decoding SCI from other UEs; paragraph [0052], sensing procedure includes PSCCH decoding from each antenna panel; paragraph [0094], PSSCH includes panel ID in the SCI field) (Ganesan provisional, paragraph [0040], sensing procedure includes decoding SCI from other UEs; paragraph [0101], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels).  

Regarding claim 21, Ganesan discloses the method of claim 20, further comprising: if the receiver UE receives a sidelink transmission via both the first set of resources and the second set of resources, decoding the sidelink transmission received on only one of the first and second sets of resources (Ganesan, paragraph [0006], determining a best antenna panel for sidelink transmission; paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0114], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels) (Ganesan provisional, paragraph [0006], antenna panel selection for SL transmission; paragraph [0040], sensing procedure includes decoding SCI from other UEs; paragraph [0101], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels).

Regarding claim 24, Ganesan discloses the method of claim 19, wherein the one or more SCIs also indicate retransmission resources for a sidelink retransmission scheduled on at least one of the first TRP or the second TRP of the transmitter UE (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0039], resource allocation for retransmission).  

Regarding claim 25, Ganesan discloses the method of claim 24, further comprising determining candidate resources for sidelink transmissions based, at least in part, on the indicated retransmission resources (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, paragraph [0006], antenna panel selection for SL transmission; paragraph [0040], sensing procedure includes decoding SCI from other UEs; paragraph [0101], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels).  

Regarding claim 26, Ganesan discloses the method of claim 24, wherein: 
the one or more SCIs further indicate a measurement regarding a reference signal receiver power (RSRP) (Ganesan, paragraph [0007], measuring signal strength using a plurality of beams at a plurality of antenna panels; paragraph [0046], reservation of resources for retransmission, decoding SCI; paragraph [0115], measured RSRP may be different for different antenna panels) (Ganesan provisional, paragraph [0007], measuring signal strength using a plurality of antenna panels; paragraph [0103], measured RSRP may be different for different antenna panels); and 
the method further comprises determining candidate resources for sidelink transmissions based on the indicated retransmission resources and the indicated measurement TRPs (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication) (Ganesan provisional, paragraph [0008], excluding resource based on the signal strength from each antenna panel).  

Regarding claim 27, Ganesan discloses the method of claim 24, wherein: 
the one or more SCIs indicate first and second sets of the indicated retransmission resources from the first and second TRPs corresponding to different retransmission occasions (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0039], resource allocation for retransmission); and 
the method further comprising determining resources exclusion at the different retransmission occasions based on reference signal receiver power (RSRP) measurements from the corresponding TRPs (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0115], measured RSRP may be different for different antenna panels) (Ganesan provisional, paragraph [0008], excluding resource based on the signal strength from each antenna panel).  

Regarding claim 28, Ganesan discloses the method of claim 24, wherein: 
the one or more SCIs indicate first and second sets of the indicated retransmission resources from the first and second TRPs corresponding to different retransmission occasions (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0046], reservation of resources for retransmission, decoding SCI; paragraph [0115], measured RSRP may be different for different antenna panels) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0008], excluding resource based on the signal strength from each antenna panel; paragraph [0039], resource allocation for retransmission); and 
the method further comprises treating retransmissions via the first and second sets of the indicated retransmission resources as successive retransmissions (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0046], reservation of resources for retransmission, decoding SCI; paragraph [0115], measured RSRP may be different for different antenna panels; the Examiner interprets transmitting and receiving the signals as treating them like successive retransmissions) (Ganesan provisional, Fig. 6, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0008], excluding resource based on the signal strength from each antenna panel; paragraph [0039], resource allocation for retransmission).  

Claim 29 is rejected under substantially the same rationale as claim 1.  Ganesan additionally discloses a processing system and transmitter (Ganesan, Fig. 8, processor 805, transceiver 825).

Claim 30 is rejected under substantially the same rationale as claim 19.  Ganesan additionally discloses a processing system and receiver (Ganesan, Fig. 8, processor 805, transceiver 825).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Xi et al. (WO 2020/033622)(cited in Applicant’s IDS filed on September 21, 2021).

Regarding claim 2, Ganesan discloses the method of claim 1, wherein taking the received signal power measurements comprises taking self-interference measurements (Ganesan, paragraph [0106], UE-A 301 may report the RSRP measurement from itself).  
Ganesan does not explicitly disclose, but Xi discloses taking self-interference measurements by: transmitting on the first TRP while receiving on the second TRP; and transmitting on the second TRP while receiving on the first TRP (Xi, paragraph [0046], concurrent transmission and reception for interference management unit to eliminate self-interference).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take self-interference measurements by: transmitting on the first TRP while receiving on the second TRP; and transmitting on the second TRP while receiving on the first TRP in the invention of Ganesan.  The motivation to combine the references would have been to eliminate self-interference.

Regarding claim 8, Ganesan discloses the method of claim 6, wherein the transmission comprises: a first transmission is performed on the first TRP via the first set of resources (Ganesan, paragraph [0007], excluding sidelink resource from candidate sidelink resources on a per-antenna-panel basis based on the signal strength measurements and selecting a sidelink resource from the remaining candidate sidelink resources for performing communication; paragraph [0114], one or more antenna panels may be activated and SL control and data is transmitted over the activated panels) (Ganesan provisional, paragraph [0008], excluding resource based on the signal strength from each antenna panel; paragraph [0039], resource allocation for retransmission); and 
a retransmission of the first transmission is performed (Ganesan, paragraph [0046], retransmission) (Ganesan provisional, paragraph [0039], resource allocation for retransmission).  
Ganesan does not explicitly disclose, but Xi discloses a retransmission of the first transmission is performed on the second TRP via the second set of resources (Xi, Fig. 6B; paragraph [0147], retransmission 612 in different resources than first transmission 611).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a retransmission of the first transmission on the second TRP via the second set of resources, in the invention of Ganesan.  The motivation to combine the references would have been to retransmit the information using the best communication path.

Regarding claim 9, Ganesan discloses the method of claim 8, wherein the second set of resources used for the retransmission is indicated via sidelink control information (SCI) transmitted on the first TRP (Xi, Fig. 6B; paragraph; paragraph [0147], SCI in first transmission 611 indicates resources for retransmission 612 in different resources than first transmission 611) (Ganesan provisional, Fig. 6).  

Regarding claim 10, Ganesan discloses the method of claim 8, wherein SCI indicates that second set of resources is to be excluded by a UE receiving the SCI regardless of a measurement associated with the second set of resources (Ganesan, paragraph [0071], excluding resources based on a resource reservation in the SCI) (Ganesan provisional, paragraph [0061], exclude resources probably used by other UEs from decoding PSCCH).  

Regarding claim 17, Ganesan discloses the method of claim 16, wherein: 
the first set of retransmission resources is indicated via sidelink control information (SCI) transmitted on the first TRP (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, Fig. 6); and 
the second set of retransmission resources is indicated via SCI transmitted on the second TRP (Ganesan, Fig. 6C, transmission by panels 1 and 2 in different frequencies and slots; paragraph [0046], reservation of resources for retransmission, decoding SCI) (Ganesan provisional, Fig. 6).  
Ganesan does not explicitly disclose, but Xi discloses the first and second sets of retransmission resources at least partially overlap in time, frequency or time and frequency (Xi, Fig. 6B; paragraphs [0146]-[0147], retransmission resources overlap in frequency).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the first and second sets of retransmission resources at least partially overlap in time, frequency or time and frequency in the invention of Ganesan.  The motivation to combine the references would have been to efficiently use the resources.


Claim(s) 12-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Lee et al. (US 2021/0314917).

Regarding claim 12, Ganesan discloses the method of claim 6.
Lee discloses wherein the first set of resources has a different number of resources than the second set of resources (Lee, paragraph [0008], specific resources determined independently for each of the plurality of antenna units).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for transmission points to have different numbers of resources, in the invention of Ganesan.  The motivation to combine the references would have been to ensure that sufficient communication was possible from each transmission point.

Regarding claim 13, Ganesan discloses the method of claim 6, wherein: 
a same transport block (TB) is transmitted on the first and second TRPs (Ganesan, paragraph [0114], TB mapped to antenna panel ids for transmission, one or more antenna panels activated and data transmitted over active panels) (Ganesan provisional, [0101], TB mapped to antenna panel ids for transmission, one or more antenna panels activated and data transmitted over active panels); 
the first TRP uses a first modulation and coding scheme (MCS) to transmit the TB via the first set of resources (Ganesan, paragraph [0133], MCS derived and resource selection performed) (Ganesan provisional, paragraph [0118], MCS derived and resource selection performed); and 
the second TRP uses a second MCS to transmit the TB via the second set of resources (Ganesan, paragraph [0133], MCS derived and resource selection performed) (Ganesan provisional, paragraph [0118], MCS derived and resource selection performed).  
Ganesan does not explicitly disclose, but Lee discloses using different MCS for the first and second sets of resources (Lee, paragraph [0008], specific resources determined independently for each of the plurality of antenna units;  paragraph [0018], transmission parameters include MCS; paragraph [0192], MCS per antenna unit).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for transmission points to have different MCS, in the invention of Ganesan.  The motivation to combine the references would have been to ensure that sufficient communication was possible from each transmission point.

Regarding claim 14, Ganesan in views of LEE discloses the method of claim 13, wherein: sidelink control information (SCI) transmitted on the first TRP indicates the first MCS; and SCI transmitted on the second TRP indicates the second MCS (Lee, paragraph [0008], specific resources determined independently for each of the plurality of antenna units;  paragraph [0018], transmission parameters include MCS; paragraph [0192], MCS per antenna unit; paragraph [0119], SCI).  

Regarding claim 22, Ganesan discloses the method of claim 20.
Ganesan does not explicitly disclose, but Lee discloses the first and second SCIs also indicate first and second modulation and coding schemes (MCSs) used for the sidelink transmissions via the first and second sets of resources (Lee, paragraph [0114]-[0115], D2D signals use different resource pools according to transmission properties, including different MCS); and 
if the receiver UE receives a sidelink transmission on both the first set of resources and the second set of resources, the method further comprises attempting to decode the sidelink transmission sent with the higher of the first and second MCSs (Lee, paragraph [0114]-[0115], D2D signals use different resource pools according to transmission properties, including different MCS).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for transmission points to have different MCS, in the invention of Ganesan.  The motivation to combine the references would have been to ensure that sufficient communication was possible from each transmission point.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Lee, and further in view of Wirth et al. (US 2020/0059821).

Regarding claim 23, Ganesan in view of Lee discloses the method of claim 22, decoding the sidelink transmission sent with the higher of the first and second MCS (Lee, paragraph [0114]-[0115], D2D signals use different resource pools according to transmission properties, including different MCS).
Ganesan does not explicitly disclose, but Wirth discloses if the attempt to decode the transmission MCS fails (Wirth, paragraph [0030], in case of a failed transmission of the data packet): 
storing decoded bits or logarithmic likelihood ratios (LLRs) from the failed attempt; and attempting to decode the sidelink transmission sent with the lower of the first and second MCS based on the stored decoded bits or LLRs (Wirth, paragraph [0138], different versions of the data packet transmitted from combinations of transmission points; paragraph [0144], combine different version of the packet based on modulation symbols, LLRs).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine signals from multiple TPs in case of transmission failure, in the invention of Ganesan.  The motivation to combine the references would have been to improve communication quality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         
/FARUK HAMZA/               Supervisory Patent Examiner, Art Unit 2466